UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-7486


MARSHALL LEON WATKINS,

                    Plaintiff - Appellant,

             v.

NURSE JONES; LIEUTENANT SMITH; LIEUTENANT SURRATT; SGT.
LAWLESS; LIEUTENANT BLACKWELL; LT. TAYLOR; MS. PHYALL;
JAMES SIMMONS,

                    Defendants - Appellees,

             and

KEVIN CROSS,

                    Defendant.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Mary G. Lewis, District Judge. (0:17-cv-00135-MGL-PJG)


Submitted: April 4, 2019                                       Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Marshall Leon Watkins, Appellant Pro Se. Steven Raymond Kropski, EARHART
OVERSTREET LLC, Charleston, South Carolina; Steven Michael Pruitt, MCDONALD,
PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Marshall Leon Watkins seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and ruling on his claims against Appellees. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1291 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). After

reviewing the record, we conclude that the district court did not rule on Watkins’ claims

against Kevin Cross. Thus, the district court’s order is neither a final order nor an

appealable interlocutory or collateral order. Porter v. Zook, 803 F.3d 694, 696-97 (4th

Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction and remand the

case to the district court so that the court can consider Watkins’ claims against Cross.

We also deny Watkins’ motions to investigate, to review argument, and to contact the

district court about video tape evidence.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                         DISMISSED AND REMANDED




                                            3